Per Curiam.
The purpose of the writ in this case is 4» review an amendment to an ordinance of the town of West Hoboken, passed on August 23d, 1922, by which the pay of the police department of that town was increased. The first question raised *25is whether, as the increased salaries, are being paid, the various officers should have been made parties to this proceeding. Cooper v. Town of Belleville, 118 Atl. Rep. 332. It, however, is perhaps not necessary to. bring these parties into court for the determination, if the ordinance be upheld. The question for determination comes up under Famph. L. 1919, p. 26. Sufficient to say in this case, tire records show that there were no salaries that were fixed hy any referendum under that act. If the referendum had adopted the salaries, then, of course, under the statute the ordinance increasing the same would be invalid, according to the provisions of the act. But, as the salaries of the police department were never fixed by a referendum vote, the ordinance is valid. This view renders the making the various officers parties to this case unnecessary.
Holding the ordinance valid, the writ is dismissed, with costs.